Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 07/22/2021. In virtue of this communication, claims 1-5, 21-35 filled on 07/22/2021are currently pending in the instant application.
Claim 1 is amended.
New claims 21-35 have been added.
 Claim 6-20 are Canceled

Response to Arguments 
Applicant’s arguments with respect to claims 1-5 have been considered but they are not fully persuasive and in some parts are moot in view of the new grounds of rejection necessitated by the amendments filed 07/22/2021.

	Argument : On pages 10-16 Applicant argued, it is respectfully submitted that the asserted references are silent with respect to parameterization of a transformation and a search space defined by a pixel space. As such, the asserts references are incapable of realizing a variety of functionality may possible by these features. In an example taken from the subject Application, “the search space for finding local symmetries is more sparse than a conventional GPM environment because there are 
	Response : Examiner respectfully disagrees with above arguments. Examiner notes Quan discloses parameterizing a transformation between the three or more patches ¶[0048] and ¶[0068-0070] disclose employ the pairs of the stationary points and the sampling point, and for each pair (or substantially each pair), compute a translation and map it onto a 2D plane, which is the transform space of 2D translations. This 2D transform space can be represented by a 2D array as an accumulator to receive the computed translations from the pairs. A mode seeking method such as the mean-shift can used to compute the mode points, which are used to fit a rectangular grid referred to as a lattice through the origin of the transform space. Estimate the nx and ny, which is the number of points on the lattice along x-axis and y-axis, 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., First, the transformation is parameterized in such a way that the parameters are meaningfully interpretable as sets of points in image space.” “Second, we take advantage of this parametrization to alter the random search mechanism such that the pixels of the image serve as the search space.” “This results in a faster convergence because each potential correspondence that is investigated actually exist within the image”) are not recited in the rejected claim(s).  Although the claims are interpreted in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner notes for the rest of the amended portion a new ground of rejection has been used in view of Liu. Please see detail claim rejection under 35 USC 103 below.

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-23, 32, 34-35 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 22, limitation “filtering symmetry clusters to form the multiple symmetry clusters”, does not have support in the specification, Examiner notes paragraphs [0083] and [0106] of the 
Regarding claim 23, limitation “filtering symmetry clusters to form the multiple symmetry clusters”, does not have support in the specification, Examiner notes paragraphs [0083] and [0106] of the specification disclose filtering each patch and filtering homographies, there is no support for filtering symmetry clusters….
Regarding claim 32, limitation “filtering symmetry clusters to form the multiple symmetry clusters”, does not have support in the specification, Examiner notes paragraphs [0083] and [0106] of the specification disclose filtering each patch and filtering homographies, there is no support for filtering symmetry clusters….
Regarding claim 34, limitation “filtering symmetry clusters to form the multiple symmetry clusters”, does not have support in the specification, Examiner notes paragraphs [0083] and [0106] of the specification disclose filtering each patch and filtering homographies, there is no support for filtering symmetry clusters….

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 34 is rejected under 35 U.S.C. § 101 because the claims are directed to non-statutory subject matter in the form of a “computer readable storage media.”  The claims fall outside the scope of patent-eligible subject matter at least because the claimed computer program product is broad enough to encompass non-transitory embodiments. 
See also the Official Gazette Notice 1351 OG 212 February 23, 2010 “Subject Matter Eligibility of Computer Readable Media” which states in relevant part “[i]n an effort  to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation ‘non-transitory’ to the claim.”  
Therefore, an amendment applicable to the claims, consistent with the recommendations in the above-noted Official Gazette Notice, that would overcome the instant ‘101 rejection, follows:
Claim 34 (Amended) A non-transitory c computer readable storage media …


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 21-23, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Quan et al. (US 2013/0011069), in view of  Seungkyu Lee, and Yanxi Liu; “Skewed Rotation Symmetry Group Detection”, IEEE, November 2010, further in view of Liu et al. (US2015/0145862).

Claim 1, In a digital medium environment, a method implemented by at least one computing device, the method comprising:
detecting, by the at least one computing device, multiple local symmetries in an original image, each of the multiple local symmetries corresponding to a point- based relationship between three or more patches of the original image, the detecting including:” (Refer to Quan ¶[0034-0035] disclose the system 100 includes an image processor 110 that receives raw input images 120 and produces modeled images 130 of architectural structures (or shapes).a repetitive pattern detection component 140 is provided to facilitate generation of the images 120 by the image processor 110.[0036] discloses The repetitive pattern detection component 140 can include multiple stages of processing. For example, one stage samples and clusters sampling patches and accumulates the transformation among patches in transform space. ¶[0073] Start with a set of uniform random sampling points in the image region. Then, the SIFT descriptor is computed for each of the sampling points. The sampling points are then clustered to retain a few of the highest clusters to create the sets of similar sampling points. For each set of similar points, use a Hough transform to yield an estimation of the rotation center by computing a circle center of three points.)
 	“parameterizing a transformation between the three or more patches;” (Refer to Quan ¶[0048] discloses Employ the pairs of the stationary points and the sampling point, and for each pair (or substantially each pair), compute a translation and map it onto a 2D plane, which is the transform space of 2D translations. This 2D transform space can be represented by a 2D array as an accumulator to receive the computed translations from the pairs. A mode seeking method such as the mean-shift can used to compute the mode points, which are used to fit a rectangular grid referred to as a lattice through the origin of the transform space. Estimate the nx and ny, which mxTny generated by Tx and Ty, which is called a `transform lattice.` The image lattice XyYy and transform lattice generally have the same group generators Tx =X and Ty =Y; but the sizes may differ. One method, if viewed as a generalized Hough Transform, processes all pairs of points as the feature space, and the group of transformations as the transform space. Instead of seeking only peak points in the transform space, a regular grid of peak points can be searched. The transform space of 2D translations is naturally represented by a 2D array as the accumulator to receive the computed translations from the pairs. The transform space is quantized in a similar manner as in the image space. Thus, identify the transform lattice of m x n with the generators Tx x Ty from such an array of accumulators. An exhaustive search method is feasible, given the simplicity of the transform space. The peak points of the accumulation array can be computed as the mode points by the mean-shift method. The ranges of m and n can be estimated. The minimum is 1, and the maximum is the largest translation in that direction divided by w. From the estimated ranges, generate possible discrete transform lattices mi.times.ni .di-elect cons. [1;mmax].times.[1; nmax]. For each transform lattice mi.times.ni, compute accumulated distances of the detected peak 
 “and searching a search space defined by a pixel space of the original image based on the parameterized transformation;” (Refer to Quan ¶[0048] discloses A search is performed to estimate the nx and ny in the neighborhood around the point presenting identity transformation. The initial gx and gy are computed along with nx and ny. Then, the gx and gy can be further optimized by searching a suitable fitting lattice in continuous value space. The search space may be restricted by the initial values of gx and gy.)
 “generating, by the at least one computing device, a global symmetry of the original image based on the multiple local symmetries;”(Refer to Quan¶ [0036], discloses aggregating small repetitive patterns into large repetitive patterns.)
 “associating, by the at least one computing device, the global symmetry with individual pixels of the original image to produce pixel-to-global symmetry associations;” (Quan, ¶ [0038], discloses the symmetry detection component 150 first detects Harris corner points to sample the image 120 and generate similarity maps for each of the sampling points. Through the construction of transform lattice in the space of pair-wise transformations, the component 150 clusters the image lattices and 
“and manipulating, by the at least one computing device, the original image to produce a manipulated image under constraints imposed by the pixel-to-global symmetry associations.” (Quan, ¶ [0048], discloses Employ the pairs of the stationary points and the sampling point, and for each pair (or substantially each pair), compute a translation and map it onto a 2D plane, which is the transform space of 2D translations. This 2D transform space can be represented by a 2D array as an accumulator to receive the computed translations from the pairs. A mode seeking method such as the mean-shift can used to compute the mode points, which are used to fit a rectangular grid referred to as a lattice through the origin of the transform space. Estimate the nx and ny, which is the number of points on the lattice along x-axis and y-axis, respectively. Further ¶[0094] discloses given an original exemplar region R.sub.e with layout L.sub.ai and a synthetical layout L.sub.as, synthesize the texture of the region R.sub.s. Consider the one dimensional horizontal case then extend to the general case. When the length of the synthesized region l.sub.rs is less than that of the original region l.sub.ro, it is a shrinking operation. When l.sub.rs is larger than lro, it is an extension 

However Quan does not explicitly disclose the following which would have been obvious in view of Lee from similar field of endeavor “generating, by the at least one computing device, a global symmetry of the original image responsive to a perspective distortion present in the original image;”(Refer to Lee section 3.2 discloses affine deformation discloses perspective distortion in original images. Section 3.3 discloses Real-world images taken from an arbitrary angle often contain perspective distortion caused by the projection of a 3D object into a 2D planar space. After the construction of a set of rotation symmetry saliency maps, we perform a phase analysis on the FEP to estimate potential affine transformations. We then analyze the symmetry group on the rectified image. Further section 3.4 symmetry group analysis, discloses grouping symmetry and classifying the symmetry groups based ob those distortion. by grouping consecutive dominant peaks, we can delineate each symmetry region on both the converted frieze pattern and the original image.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Lee technique of symmetry detection in images into Quan technique to provide the known and expected uses and benefits of Lee technique over image modeling technique of Quan. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Lee to Quan in order to provide precise detection of symmetry in real images. (Refer to Lee page 1, column 1.)

However Quan as modified by lee is silent on the following which would have been obvious in view of Liu from similar field of endeavor “a transformation defining the relationship between patches” (Refer to Liu ¶[0033] discloses a patch matching technique may be employed by the texture pattern discovery module 114 to allow explicit modeling of the relative transformation between patches in the image data 108. The patch matching techniques, for instance, may support a search for "k" nearest neighbors with extensions to address rotations, scales, and other transforms such as homographies. )
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Liu technique of image processing into Quan as modified by Lee technique to provide the known and expected uses and benefits of Liu technique over image modeling technique of Quan as modified by Lee. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Liu to Quan as modified by Lee in order to locate patterns of textures in image data. (Refer to Liu paragraph [0001].)
As per claim 2, The method of claim 1, Quan as modified by Lee as modified by Liu further discloses “determining the global symmetry” (Quan ¶ [0036], discloses aggregating small repetitive patterns into large repetitive patterns.)
 “wherein the generating comprises: extracting a homography of at least one transformation relating to at least a portion of the multiple local symmetries based on multiple homography votes contributed by the multiple local symmetries; and determining the global symmetry corresponding to the homography to account for perspective distortion present in the original image, wherein the perspective distortion is responsible for differences between appearances of the multiple local symmetries across the original image.”(Refer to Liu, ¶s [0051]-[0055], discloses the texture images may not be front-to parallels the translation between texts suffer from perspective distortions and further discloses estimating a homography of transformation. the model generation module 116 of FIG. 1 may be configured to rectify the image to front-to-parallel view by estimating a homography between the slanted plane and the frontal one. The feature points for the homography fitting may be selected by randomly querying a patch's k-NN up to the third generation, as illustrated in part (a) of FIG. A homography is then computed between these points to the vertices of a square "[(0, 0), (0, d), (d, d), (d; 0)]," where "d" may be 

As per claim 3, in view of claim 1, Quan as modified by Lee as modified by Liu further discloses “wherein each local symmetry of the multiple local symmetries is represented by a repeated correspondence including three patches, a location of each patch is defined by a pixel of the original image, and a relationship between the three patches is characterized by a transformation.”(Refer to Quan ¶[0035] discloses a repetitive pattern detection component 140 is provided to facilitate generation of the images 120 by the image processor 110. This includes a method that detects translational repetitiveness in an orthographic texture image of a building facade, for example. Due to restricted translational structures of interest and richness of texture information for similarity computation, the method facilitates efficiency and 
a transformation defining the relationship between the patches” (Refer to Liu ¶[0033] discloses a patch matching technique may be employed by the texture pattern discovery module 114 to allow explicit modeling of the relative transformation between patches in the image data 108. The patch matching techniques, for instance, may support a search for "k" nearest neighbors with extensions to address rotations, scales, and other transforms such as homographies.)

As per claim 4, in view of claim 3, further comprising: Quan as modified by Lee as modified by Liu further discloses “clustering the multiple local symmetries into multiple symmetry clusters based on transformations, “and wherein the generating the global symmetry comprises generating the global symmetry based on the multiple symmetry clusters.” (Refer to Quan ¶[0011] discloses detect repetitive patterns and symmetry patterns in images to facilitate architectural modeling. clustering the actual repetitive patterns from sub-group domains into aggregated group domains by using information from a transformation domain and a spatial domain. ¶[0046] discloses the repetitive patterns in small-scale are clustered into large repetitive patterns by using information from transformation domain and spatial domain. ¶[0054] discloses clustering process is employed to classify small repetitive patterns into repetitive pattern groups. Further Quan discloses  “generation global symmetry based on multiple symmetry” ¶ [0036], discloses aggregating small repetitive patterns into large repetitive patterns.)
Liu further discloses grouping data in a list based on “comparable transformation” also discloses “generating the global symmetry based on the multiple ” (Refer to Liu ¶[0033] discloses a patch matching technique may be employed by the texture pattern discovery module 114 to allow explicit modeling of the relative transformation between patches in the image data 108. The patch matching techniques, for instance, may support a search for "k" nearest neighbors with extensions to address rotations, scales, and other transforms such as homographies. Further ¶[0039] discloses If the adjacent patch offers a matching cost better than the worst distance and is not in the list, this is propagated from the adjacent patch and inserted into the list. After looping through this technique "k" times, the list is sorted by the texture pattern discovery module 114 and the "k" best candidates are kept.)                   

As per claim 5, in view of claim 3, Quan as modified by Lee as modified by Liu further discloses “wherein points of the point-based relationship respectively correspond to pixels of the original image, and the detecting the multiple local symmetries comprises: for a given pixel corresponding to a given patch, finding two patches that are similar to the given patch and related to the given patch by a transformation.” (Refer to Quan ¶ [0036], discloses the repetitive pattern detection component 140 can include multiple stages of processing, one stage samples and clusters sampling patches and accumulates the transformation among patches in transform space. ¶ [0047], discloses compute a similarity map between a patch of width w centered at the corner point and each pixel in the texture, using a similarity measurement such as the sum of squared difference (SSD). ¶ [0073], start with a set of uniform random sampling points in the image region. Then, the SIFT descriptor is computed for each of the sampling points. The sampling points are then clustered to 
Further Liu also discloses “similar to the given patch and related to the given patch by a transformation”, Liu ¶[0033] discloses a patch matching technique may be employed by the texture pattern discovery module 114 to allow explicit modeling of the relative transformation between patches in the image data 108. The patch matching techniques, for instance, may support a search for "k" nearest neighbors with extensions to address rotations, scales, and other transforms such as homographies. Further ¶ [0039], discloses If the adjacent patch offers a matching cost better than the worst distance and is not in the list, this is propagated from the adjacent patch and inserted into the list. After looping through this technique "k" times, the list is sorted by the texture pattern discovery module 114 and the "k" best candidates are kept.)

As per claim 21,  in view of claim 4, Quan as modified by Lee as modified by Liu further discloses “wherein symmetries captured by respective said symmetry clusters have a larger scale than symmetries captured by respective said local symmetries within the respective said symmetry clusters.” (Examiner notes clustering multiple local symmetries make a larger symmetry than a local symmetry.)

As per claim 22, in view of claim 4, Quan as modified by Lee as modified by Liu further discloses “further comprising filtering symmetry clusters to form the multiple symmetry clusters.” (Quan ¶[0005] discloses identified salient peaks using 

As per claim 23, in view of claim 22, Quan as modified by Lee as modified by Liu further discloses “wherein the filtering is based on a number of groups of pixels included in respective said symmetry clusters or saliency of the respective said symmetry clusters.” (Quan ¶[0005] discloses identified salient peaks using Gaussian filters to iteratively smooth the AC function, where translation vectors are determined by generalized Hough transforms.¶[0043] discloses First, the gradient operator for each pixel in the image is computed. The argument and magnitude of the resulting gradient vector indicate the orientation and reliability of a local edge respectively. Then, a Hough linear transformation is applied on these potential edges. Since lines are mapped into points in the Hough space, reliable lines have strong corresponding points and a set of lines can be automatically detected. Finally, the horizontal and vertical vanishing points are extracted by a RANSAC optimization based on these lines. The 2D projective 

As per claim 28, in view of claim 1, Quan as modified by Lee as modified by Liu further discloses “wherein the detecting includes verifying whether a transformation corresponding to a respective said local symmetry is valid.” (Refer to Quan ¶[0050] disclose the segmentation in the spatial domain is essentially to deal with the inaccuracy of the estimated transformations from the small image patches. Further see ¶[0011] [0013] Examiner notes if the information from transformation is accurate the detection process continues.)

As per claim 29, in view of claim 1, Quan as modified by Lee as modified by Liu further discloses “further comprising finding the three or more patches from the original image using a neighbor propagation mechanism that shares suggested transformations and a random search mechanism that searches for new transformations in the pixel space of the original image and wherein the detecting is performed responsive to the finding.”(Refer to Liu ¶[0033] discloses a patch 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Quan et al. (US 2013/0011069), in view of  Seungkyu Lee, and Yanxi Liu; “Skewed Rotation Symmetry Group Detection”, IEEE, November 2010, in view of Liu et al. (US2015/0145862), further in view of  Chertok et al. (US 2015/0278642).

“wherein the detecting is performed for salient patches.” (Refer to Lee page 1664, section 3.2.4 discloses we collect all centers from the three rotation symmetry saliency maps (RSS, SSD, and LF) as the potential centers of rotation symmetries.)
Quan as modified by Lee as modified by liu does not explicitly disclose the following which would have been obvious in view of Chertok from similar field of endeavor  “further comprising filtering patches from the original image using a saliency filter and salient patches resulting from the filtering” (Refer to Chertok ¶[0026] discloses the salient features detected by the neural network are regions, or patches, of the input image which are attributed with high values when convolved with the filters of the neural network. For example, the salient features can vary between simple corners to semantic object parts, such as an eye of a person, a whole head or face, or a car wheel, depending on the input image.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Chertok technique of image processing and detecting salient features into Quan as modified by Liu technique to provide the known and expected uses and benefits of Chertok technique over image modeling technique of Quan as modified by Liu. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Chertok to Quan as modified by Liu in order to provide an image representation with higher performance and better visual task. (Refer to Chertok paragraph [0003].)

Claims 30-32, 34,-35 are rejected under 35 U.S.C. 103 as being unpatentable over Quan et al. (US 2013/0011069), in view of Liu et al. (US2015/0145862).

As per claim 30, In a digital medium environment, a system comprising: a processing system; and a computer-readable storage medium having instructions stored thereon that, responsive to execution by the processing system, causes the processing system to perform operations including: (Refer to Quan figure 1, ¶[0013] and ¶[0034].) 
“detecting multiple local symmetries in an original image, each of the multiple local symmetries corresponding to a point-based relationship between three or more patches of the original image;”(Refer to Quan ¶[0034-0035] disclose the system 100 includes an image processor 110 that receives raw input images 120 and produces modeled images 130 of architectural structures (or shapes).a repetitive pattern detection component 140 is provided to facilitate generation of the images 120 by the image processor 110.[0036] discloses The repetitive pattern detection component 140 can include multiple stages of processing. For example, one stage samples and clusters sampling patches and accumulates the transformation among patches in transform space. ¶[0073] Start with a set of uniform random sampling points in the image region. Then, the SIFT descriptor is computed for each of the sampling points. The sampling points are then clustered to retain a few of the highest clusters to 
 “clustering the multiple local symmetries into multiple symmetry clusters based on transformations; generating a global symmetry of the original image based on the multiple symmetry clusters;” (Refer to Quan ¶[0011] discloses detect repetitive patterns and symmetry patterns in images to facilitate architectural modeling. clustering the actual repetitive patterns from sub-group domains into aggregated group domains by using information from a transformation domain and a spatial domain. ¶[0046] discloses the repetitive patterns in small-scale are clustered into large repetitive patterns by using information from transformation domain and spatial domain. ¶[0054] discloses clustering process is employed to classify small repetitive patterns into repetitive pattern groups. Further Quan discloses  “generation global symmetry based on multiple symmetry” ¶ [0036], discloses aggregating small repetitive patterns into large repetitive patterns.)
“associating the global symmetry with individual pixels of the original image to produce pixel-to-global symmetry associations;” (Quan, ¶ [0038], discloses the symmetry detection component 150 first detects Harris corner points to sample the image 120 and generate similarity maps for each of the sampling points. Through the construction of transform lattice in the space of pair-wise transformations, the component 150 clusters the image lattices and transforms lattices to obtain multiple repetitive patterns of arbitrary shapes. ¶ [0047], discloses Harris corners are suitable for sampling because of the proven stability in detection. For each sampling point, compute 
 “and manipulating the original image to produce a manipulated image under constraints imposed by the pixel-to-global symmetry associations.” (Quan, ¶ [0048], discloses Employ the pairs of the stationary points and the sampling point, and for each pair (or substantially each pair), compute a translation and map it onto a 2D plane, which is the transform space of 2D translations. This 2D transform space can be represented by a 2D array as an accumulator to receive the computed translations from the pairs. A mode seeking method such as the mean-shift can used to compute the mode points, which are used to fit a rectangular grid referred to as a lattice through the origin of the transform space. Estimate the nx and ny, which is the number of points on the lattice along x-axis and y-axis, respectively. Further ¶[0094] discloses given an original exemplar region R.sub.e with layout L.sub.ai and a synthetical layout L.sub.as, synthesize the texture of the region R.sub.s. Consider the one dimensional horizontal case then extend to the general case. When the length of the synthesized region l.sub.rs is less than that of the original region l.sub.ro, it is a shrinking operation. When l.sub.rs is larger than lro, it is an extension operation. For a horizontal exemplar region R.sub.he, partition the region with vertical boundaries of the bounding boxes of objects. The area between two neighboring objects S.sub.x and S.sub.y is the buffer region Br.sub.xy. For each pixel position t on the top of the strip and each pixel position b on 
However Quan is silent on the following which would have been obvious in view of Liu from similar field of endeavor “comparable transformations” (Refer to Liu ¶[0033] discloses a patch matching technique may be employed by the texture pattern discovery module 114 to allow explicit modeling of the relative transformation between patches in the image data 108. The patch matching techniques, for instance, may support a search for "k" nearest neighbors with extensions to address rotations, scales, and other transforms such as homographies. Further ¶[0039] discloses If the adjacent patch offers a matching cost better than the worst distance and is not in the list, this is propagated from the adjacent patch and inserted into the list. After looping through this technique "k" times, the list is sorted by the texture pattern discovery module 114 and the "k" best candidates are kept.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Liu technique of image processing into Quan technique to provide the known and expected uses and benefits of Liu technique over image modeling technique of Quan. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Liu to Quan in order to locate patterns of textures in image data. (Refer to Liu paragraph [0001].)

Claim 34 has been analyzed and is rejected for the reasons indicated in claim 30 above and in view of 112 (a) rejection.

As per claim 31, in view of claim 30, Quan as modified by Liu further discloses
 “wherein symmetries captured by respective said symmetry clusters have a larger scale than symmetries captured by respective said local symmetries within the respective said symmetry clusters.” (Examiner notes clustering multiple local symmetries make a larger symmetry than a local symmetry.)

As per claim 32, in view of claim 30, Quan as modified by Liu further discloses “further comprising filtering symmetry clusters to form the multiple symmetry clusters, the filtering is based on a number of groups of pixels included in respective said symmetry clusters or saliency of the respective said symmetry clusters.” (Refer to Quan ¶[0011] discloses detect repetitive patterns and symmetry patterns in images to facilitate architectural modeling. clustering the actual repetitive patterns from sub-group domains into aggregated group domains by using information from a transformation domain and a spatial domain. ¶[0046] discloses the repetitive patterns in small-scale are clustered into large repetitive patterns by using information 
Claim 35 has been analyzed and is rejected for the reasons indicated in claim 32 above and 112(a) rejection.

Allowable Subject Matter
                  Claims 25-27, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and on the pending conditions of the rejected and objected matter set forth in this action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, alone or in combination, fails to teach or suggest the limitations set forth by each of claims 25-27, and 33.

						Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

					Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459.  The examiner can normally be reached on Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661